 



Exhibit 10.3
INVESTMENT FACILITIES AND SERVICES AGREEMENT
     This Investment Facilities and Services Agreement (the “Agreement”) dated
as of January 1, 2006 by and among Loews/CNA Holdings, Inc., a Delaware
corporation (“Loews”), CNA Financial Corporation, a Delaware corporation (“CNA”)
and each of the Participating Subsidiaries as defined below.
W I T N E S S E T H:
     WHEREAS, Loews has experience and expertise in providing investment
facilities and services to assist affiliated companies;
     WHEREAS, CNA and its insurance and other subsidiaries in the ordinary
course of business have substantial investment portfolios (each a “Portfolio”),
and have in the past, and wish to continue in the future, to avail themselves of
the investment facilities and services of Loews in connection with the
management and investment of their Portfolios while at all times maintaining
absolute control over the management of their own business including, without
limitation, full authority and control with respect to their Portfolios; and
     WHEREAS, Loews is willing to provide to CNA and its insurance and other
subsidiaries investment facilities and services pursuant to this Agreement
provided such subsidiary and Loews enter into an acknowledgement in the form
attached hereto as Attachment A (any such subsidiary being herein referred to as
a “Participating Subsidiary” and CNA and the Participating Subsidiaries being
herein jointly referred to as the “Companies” and individually as a “Company”);
and
     WHEREAS, in light of the foregoing Loews and CNA desire to memorialize
their agreements with respect to the foregoing as of the date hereof and to
formulate agreements for future operations,
     NOW, THEREFORE, the parties agree as follows:
     Section 1. Investment Services and Facilities. Loews shall, in accordance
with the rules and guidelines from time to time established by a Company with
respect to its Portfolios, as set forth below, provide the following investment
facilities and services:
     (a) Investment analysis and trade execution for each Portfolio, including
Portfolio management, trading strategies, credit evaluation, and recommendations
regarding, and evaluation and monitoring of the performance of, third party
advisers.
     (b) Access to Loews’s data sources and trading programs and facilities
including, without limitation, office space, meeting rooms, data terminals and
other resources.
     (c) In furtherance of the foregoing, the services of Loews’s personnel and
the personnel of its affiliates.
     (d) Other services incidental to the foregoing.
     Section 2. Rules and Guidelines. Loews recognizes and agrees that each
Company retains absolute control and decision making authority with respect to
its assets, including its Portfolio. In furtherance thereof, the parties have
implemented the following:
     (a) Access. Policies and procedures whereby each Company shall have access
to all trade executions to monitor the performance by Loews of its obligations
hereunder.
     (b) Compliance with Laws, etc.. All transactions with respect to a
Portfolio shall comply with all laws and regulations, including, without
limitation, insurance regulatory requirements (if applicable), to which

 



--------------------------------------------------------------------------------



 



such Company is subject as from time to time in effect. In addition, each
Company may from time to time establish guidelines and trading restrictions as
to guidelines of investments, trading strategies, credit policies and such other
matters as such Company may deem appropriate. Loews shall execute trading
strategies in accordance with guidelines established from time to time by each
Company with respect to its Portfolio.
     (c) Brokers and Counterparties. Loews may only engage in transactions with
brokers, dealers and other counterparties approved by the applicable Company.
     (d) Custody. All assets in a Portfolio shall be held in the custody of a
bank or trust company selected by the applicable Company and be held by such
custodian solely for the account of the Company. At no time shall Loews have any
right, title or interest in, or possession or custody over any assets in a
Portfolio for any purpose whatsoever. The Company shall maintain the right to
vote and give consents or waivers with respect to any securities in its
Portfolio.
     Section 3. Relationship of the Parties.
     (a) Each party acknowledges that the services provided hereunder by Loews
are intended to be administrative, technical or ministerial and not to set
policy for CNA or any Company. Each Company shall continue to set policy
independently through its own Board of Directors and officers.
     (b) In all activities under this Agreement, Loews shall be an independent
contractor. Nothing in this Agreement shall be deemed to (i) make Loews the
agent, joint venturer or partner of any Company, or (ii) create in either party
the right or authority to incur any obligation on behalf of the other party or
to bind such other party in any way whatsoever except as may be expressly
provided for in this Agreement.
     (c) Neither party shall have any liability for any act or omission in
connection with this Agreement other than repeating a service for the purpose of
correcting an act or omission of an act where reasonable and appropriate under
the circumstances. Neither party shall be liable to the other party, in respect
of any act or omission in connection with this Agreement, for loss of profits,
good will or any other general, direct, special or consequential damages of any
kind. Except as expressly set forth in Sections 1 and 2, the parties make no
representations or warranties with respect to the services to be provided under
this Agreement.
     Section 4. Fees, Costs and Expenses – Cost Basis Reimbursement. CNA, on
behalf of each Company, shall pay directly or reimburse or shall cause to pay
directly or reimburse Loews for all reasonable costs, expenses and disbursements
incurred by Loews, supported by monthly statements, in providing services
pursuant to this Agreement including, without limitation, personnel costs
(compensation, benefits and payroll taxes), general overhead (rent, office
services, maintenance, utilities, supplies), the cost of services provided by
third parties and such other actual costs, expenses and disbursements reasonably
incurred by Loews. To the extent that such costs relate to services provided
both to CNA or the Company and to affiliates of Loews other than CNA or the
Company, such costs shall be fairly and equitably allocated among CNA or the
Company and the other Loews affiliates in a manner consistent with past
practices. CNA shall allocate to each Company and cause it to pay that portion
of the amount due as stated in each billing statement in proportion to such
company’s relative share of the total invested assets as to which Loews is
providing services under this Agreement.
     Section 5. Notices. All notices, consents and other communications
hereunder shall be in writing and shall be deemed given hereunder when sent by
certified mail, return receipt requested, delivered by hand or express delivery
to a party at the following addresses, or at any other address as any party may
from time to time specify by notice to the other:

         
 
  If to Loews:   Loews Corporation
 
      667 Madison Avenue
 
      New York, New York 10021
 
      Attention: Corporate Secretary
 
       
 
  If to any Company:   CNA Financial Corporation
 
      CNA Center
 
      Chicago, IL 60685
 
      Attention: Corporate Secretary, 43S

2



--------------------------------------------------------------------------------



 



     Section 6. Miscellaneous. This Agreement shall be construed and enforced in
accordance with and governed by the laws of the State of New York. This
Agreement may be terminated by either party at any time on not less than sixty
days’ prior written notice to the other party. The headings of this Agreement
are for ease of reference and do not limit or otherwise affect the meaning
hereof. No party may assign any of its rights or obligations under this
Agreement without the express written consent of the other. This Agreement may
be executed in counterparts. This Agreement constitutes the sole understanding
and agreement of the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements or understandings, written or oral, with
respect thereto. No amendment to this Agreement shall be valid and binding upon
the parties hereto unless made in writing and signed by each of the parties
hereto.
     In Witness Whereof, the undersigned have executed this Agreement as of the
date first above written.

                  LOEWS/CNA HOLDINGS, INC.    
 
           
 
  By:   /s/ GARY W GARSON    
 
           
 
      Name: Gary W. Garson    
 
      Title: Senior Vice President, General Counsel and Secretary    
 
                CNA FINANCIAL CORPORATION    
 
           
 
  By:   /s/ LAWRENCE J. BOYSEN    
 
           
 
      Lawrence J. Boysen    
 
      Senior Vice President and Controller    
 
           
 
  By:   /s/ ROBERT M. MANN    
 
           
 
      Robert M. Mann    
 
      Senior Vice President and Deputy General Counsel    

3



--------------------------------------------------------------------------------



 



Attachment A-1
ACKNOWLEDGMENT TO
INVESTMENT FACILITIES AND
SERVICES AGREEMENT
[General Insurance Company Form]
     This agreement among                                        
(“Participating Subsidiary”), CNA Financial Corporation (“CNA”) and Loews/CNA
Holdings Inc. (“Loews”) dated as of January 1, 2006, is an acknowledgment by a
Participating Subsidiary to the Investment Facilities and Services Agreement
dated as of January 1, 2006 among CNA, the Participating Subsidiaries and Loews
(which shall be referred to herein as the “Agreement” and this acknowledgment
shall be referred to herein as the “Acknowledgment”). All capitalized terms
which are not defined herein shall have the same meaning as they have in the
Agreement. The Acknowledgment shall terminate without further action on the part
of any party when Participating Subsidiary is no longer a subsidiary of CNA and
Loews has been notified in writing of such change in status. Participating
Subsidiary, CNA and Loews agree to be bound by all of the terms of the Agreement
except as stated otherwise in this Acknowledgment.
The Acknowledgment shall be effective as of January 1, 2006 subject to
regulatory approval of the Agreement and the Acknowledgment from the
Participating Subsidiary’s domiciliary insurance department.
Upon reasonable notice, the Participating Subsidiary, or its designated
representative, including but not limited to any applicable regulatory
authority, shall have access at any reasonable time to inspect and audit the
billing statements of Loews that pertain to the services provided under the
Agreement, and it may make copies of any records pertaining thereto.
[NAME OF PARTICIPATING SUBSIDIARY]

         
By:
       
 
         
Title:
       
 
       
 
        CNA FINANCIAL CORPORATION    
 
       
By:
       
 
         
Title:
       
 
       
 
        Loews/CNA Holdings Inc.    
 
       
By:
       
 
         
Title:
       
 
       

4



--------------------------------------------------------------------------------



 



Attachment A-2
ACKNOWLEDGMENT TO
INVESTMENT FACILITIES AND
SERVICES AGREEMENT
[Non-Insurance Company Form]
     This agreement among
                                        (“Participating Subsidiary”), CNA
Financial Corporation (“CNA”) and Loews/CNA Holdings Inc. (“Loews”) dated as of
January 1, 2006, is an acknowledgment by a Participating Subsidiary to the
Investment Facilities and Services Agreement dated as of January 1, 2006 among
CNA, the Participating Subsidiaries and Loews (which shall be referred to herein
as the “Agreement” and this acknowledgment shall be referred to herein as the
“Acknowledgment”). All capitalized terms which are not defined herein shall have
the same meaning as they have in the Agreement. The Acknowledgment shall
terminate without further action on the part of any party when Participating
Subsidiary is no longer a subsidiary of CNA and Loews has been notified in
writing of such change in status. Participating Subsidiary, CNA and Loews agree
to be bound by all of the terms of the Agreement except as stated otherwise in
this Acknowledgment. The Acknowledgment shall be effective as of January 1,
2006.
Upon reasonable notice, the Participating Subsidiary, or its designated
representative, including but not limited to any applicable regulatory
authority, shall have access at any reasonable time to inspect and audit the
billing statements of Loews that pertain to the services provided under the
Agreement, and it may make copies of any records pertaining thereto.
[NAME OF PARTICIPATING SUBSIDIARY]

         
By:
       
 
         
Title:
       
 
       
 
        CNA FINANCIAL CORPORATION    
 
       
By:
       
 
         
Title:
       
 
       
 
        Loews/CNA Holdings Inc.    
 
       
By:
       
 
         
Title:
       
 
       

5



--------------------------------------------------------------------------------



 



Attachment A-3
ACKNOWLEDGMENT TO
INVESTMENT FACILITIES AND
SERVICES AGREEMENT
     This agreement among The Continental Insurance Company of New Jersey
(“Participating Subsidiary”), CNA Financial Corporation (“CNA”) and Loews/CNA
Holdings Inc. (“Loews”) dated as of January 1, 2006, is an acknowledgment by a
Participating Subsidiary to the Investment Facilities and Services Agreement
dated as of January 1, 2006 among CNA, the Participating Subsidiaries and Loews
(which shall be referred to herein as the “Agreement” and this acknowledgment
shall be referred to herein as the “Acknowledgment”). All capitalized terms
which are not defined herein shall have the same meaning as they have in the
Agreement. The Acknowledgment shall terminate without further action on the part
of any party when Participating Subsidiary is no longer a subsidiary of CNA and
Loews has been notified in writing of such change in status. Participating
Subsidiary, CNA and Loews agree to be bound by all of the terms of the Agreement
except as stated otherwise in this Acknowledgment.
The Acknowledgment shall be effective as of January 1, 2006 subject to
regulatory approval of the Agreement and the Acknowledgment from the
Participating Subsidiary’s domiciliary insurance department. Any amendments to,
assignments of or termination of this Acknowledgment or the Agreement (“Change”)
shall be effective thirty (30) days after the filing of such Change with the
Participating Subsidiary’s domiciliary insurance department, unless such
insurance department comments upon or disapproves the Change to the Agreement or
the Acknowledgment; in which case the Change to the Agreement or the
Acknowledgment will become effective only upon receipt of approval from the
Participating Subsidiary’s domiciliary insurance department.
To the extent that a party under this agreement fails to act in a manner
consistent with the first sentence of Section 3.(c) of the Agreement, that party
shall indemnify the other party for the costs and reasonable expenses of so
doing. Any dispute arising under the Agreement which affect this Acknowledgment
that remains unresolved after reasonable efforts by the parties to resolve the
dispute shall be determined by arbitration in accordance with the rules of the
American Arbitration Association. In accordance with the previous sentence, the
parties hereto waive any rights each may have to a trial in a court of competent
jurisdiction. Any decision reached in arbitration shall be final and binding
upon all of the parties and a judgment of a court of competent jurisdiction
shall be entered upon the award made pursuant to the arbitration. Upon
reasonable notice, the Participating Subsidiary, or its designated
representative, including but not limited to any applicable regulatory
authority, shall have access at any reasonable time to inspect and audit the
billing statements of Loews that pertain to the services provided under the
Agreement, and it may make copies of any records pertaining thereto.

6



--------------------------------------------------------------------------------



 



Page 2
Acknowledgment

                  THE CONTINENTAL INSURANCE COMPANY
    OF NEW JERSEY            
 
               
By:
               
 
               
 
  Vice President and Treasurer            
 
                CNA FINANCIAL CORPORATION            
 
               
By:
      By:        
 
               
 
  Senior Vice President and Controller       Senior Vice President and Deputy
General Counsel    
 
                Loews/CNA Holdings Inc.            
 
               
By:
               
 
                 
Title:
               
 
               

7



--------------------------------------------------------------------------------



 



Attachment A-4
ACKNOWLEDGMENT TO
INVESTMENT FACILITIES AND
SERVICES AGREEMENT
     This agreement among Transcontinental Insurance Company (“Participating
Subsidiary”), CNA Financial Corporation (“CNA”) and Loews/CNA Holdings Inc.
(“Loews”) dated as of January 1, 2006 , is an acknowledgment by a Participating
Subsidiary to the Investment Facilities and Services Agreement dated as of
January 1, 2006 among CNA , the Participating Subsidiaries and Loews (which
shall be referred to herein as the “Agreement” and this acknowledgment shall be
referred to herein as the “Acknowledgment”). All capitalized terms which are not
defined herein shall have the same meaning as they have in the Agreement. The
Acknowledgment shall terminate without further action on the part of any party
when Participating Subsidiary is no longer a subsidiary of CNA and Loews has
been notified in writing of such change in status. Participating Subsidiary, CNA
and Loews agree to be bound by all of the terms of the Agreement except as
stated otherwise in this Acknowledgment.
The Acknowledgment shall be effective as of January 1, 2006 subject to
regulatory approval of the Agreement and the Acknowledgment from the
Participating Subsidiary’s domiciliary insurance department.
Any unresolved disputes arising under the Agreement which affect this
Acknowledgment that remains unresolved after reasonable efforts by the parties
to resolve the dispute shall be determined by arbitration in accordance with the
rules of the American Arbitration Association. In accordance with the previous
sentence, the parties hereto waive any rights each may have to a trial in a
court of competent jurisdiction. Any decision reached in arbitration shall be
final and binding upon all of the parties and a judgment of a court of competent
jurisdiction shall be entered upon the award made pursuant to the arbitration.
Upon reasonable notice, the Participating Subsidiary, or its designated
representative, including but not limited to any applicable regulatory
authority, shall have access at any reasonable time to inspect and audit the
books and records of Loews that pertain to the services provided under the
Agreement with respect to Participating Subsidiary, and it may make copies of
any records pertaining thereto. It is expected that such records will consist of
underlying materials that form the basis for the billing statements, information
on individual credits recommended for purchase or sale by the Participating
Subsidiary and information on asset classes as a whole.
TRANSCONTINENTAL INSURANCE COMPANY

         
By:
       
 
       
 
  Vice President and Treasurer    

8



--------------------------------------------------------------------------------



 



Page 2
Acknowledgment

                      CNA FINANCIAL CORPORATION                
 
                   
By:
          By:        
 
                   
 
  Senior Vice President and Controller           Senior Vice President and
Deputy
General Counsel    
 
                    Loews/CNA Holdings Inc.                
 
                   
By:
                   
 
                     
Title:
                   
 
                   

·

9